DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, and 14 are rejected under 35 U.S.C. 102 as being unpatentable over US 2005/0189329 to Talwar in view of the English translation of JP 2017207344 (also published as JP 6724543).
Regarding claims 1 and 14 Talwar discloses a laser characteristic determination module (26) that can obtain characteristic parameters of the laser for heating [0079], a controller (32) that is electrically connected to the laser characteristic determination module (Fig. 1) and can generate a signal based on the characteristic parameters [0085], and a laser output module (12) that is electrically connected to the controller (Fig. 1) and can output a laser based on the control signal and heat a sample [0085].
Talwar does not disclose the parameters claimed.

The advantage of utilizing parameters and equation(s) feedback to control the laser source is to accurately determine and heat to the desired heating temperature of the sample area.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Talwar by utilizing parameters and equation(s) as in JP 201707344 in order to accurately determine and heat to the desired heating temperature of the sample area.
Regarding claim 2 Talwar further discloses that the characteristic can be power output from the laser [0081, 0087].
Regarding claim 3 Talwar further discloses a beam detection module (38, 39A) electrically connected to the laser characteristic determination module (Fig. 1) that can detect a second characteristic parameter of light output by the laser output module and transmit the parameters to the laser characteristic determination module [0081].
Regarding claim 5 Talwar further discloses a temperature detection module (39B) electrically connected to the laser characteristic determination module (Fig. 1) that can detect and transmit the temperature to the laser characteristic determination module [0079], the laser characteristic determination module able to correct the control signal based on the temperature [0081].
Regarding claim 6 Talwar further discloses a sample support table (17) and a sample support table moving module (34) connected to the sample support table (fig. 1) that can change the relative position of the support table and the laser output module [0085].
claim 7 Talwar further discloses an optical path adjustment module (22) that includes a beam reducer [0061] on the path of the laser (Fig. 1).
Regarding claims 8 and 11 Talwar further discloses a laser characteristic determination module (26) that obtains a characteristic parameter of the laser [0081], a control signal is generated based on this [0085], and a laser output based on the control signal is created [0085].
Regarding claim 9 Talwar further discloses a beam detection module (38, 39A) electrically connected to the laser characteristic determination module (Fig. 1) that detects a second characteristic parameter of light output by the laser output module and transmits the parameters to the laser characteristic determination module [0081].
Regarding claim 10 Talwar further discloses a temperature detection module (39B) electrically connected to the laser characteristic determination module (Fig. 1) that detects and transmits the temperature to the laser characteristic determination module [0079], the laser characteristic determination module correcting the control signal based on the temperature [0081].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0189329 to Talwar/JP2017207344 in view of US 4,131,484 to Caruso.
Regarding claim 4 Talwar discloses the above, but does not discuss an oscilloscope and beam spot quality analyzer. 
However, Caruso discloses an oscilloscope (48) used with an analyzer (46) for a laser (36) machining system (Fig. 3, col. 5, ln. 26-41).
The advantage of utilizing an oscilloscope and analyzer is to obtain real-time and/or graphical signal analysis.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Talwar/JP2017207344 by utilizing the . 
Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0189329 to Talwar/JP2017207344 in view of US 2016/0067819 to Kuki.
Regarding claims 12, 13, 15, and 16 Talwar does not discuss a beam splitter and parameters of pulse energy, pulse width, and pulse frequency. 
However, Kuki discloses adjusting pulse energy/power, frequency/temporal distribution, width, and location/diameter [0007] and a beam splitter (742) that splits the beam to a detection module (72) [0040] (Fig. 3).
The advantage of adjusting pulse energy/power, frequency/temporal distribution, width, and location/diameter and splitting the beam to a detection module is to reduce operator time in condition(s) setting.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Talwar/JP2017207344 by adjusting pulse energy/power, frequency/temporal distribution, width, and location/diameter and splitting the beam to a detection module as in Kuki in order to reduce operator time in condition(s) setting. 
Response to Arguments
Applicant’s arguments have been considered but are moot with regard to the new grounds of rejection.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.